Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Beat (1,538,312).  Regarding claim 1, Beat discloses a golf club head comprising a crown, a sole (12), a rear (14), a heel (6), a toe (7), a striking face (8) and a mounting port (15).  Note Figure 6 showing the mounting port (15) that extends internally through the golf club head.  Beat provides the mounting port with a forward end proximate the striking face and a rear opening (15) proximate the rear.   Note Figure 7 showing the insert sized and configured to be removably insertable through the rear opening.  Figures 4, 5 and 7 show a plurality of threaded recesses (18) for the insert that contain a weighting element (19).  It would have been obvious to one of ordinary skill in the art to provide the insert with a screw that secures the weighting element in the threaded recesses (18) in order to secure the weighting element in each of the recesses.  The screws define a weight element that has a threaded shaft that is configured to be removably securable within each of the plurality of recesses.  
Regarding claim 2, the screws (20) define fasteners for securing the insert to the head.  
Regarding claim 11, note the rejection of claim 1 as these claims recite substantially similar limitations.  Regarding the limitation for the port axis, note Figure 4 and 5 showing the mounting port defining a port axis.  Figures 4 and 5 also show that the mounting port extends internally through the golf club head from a rear opening to a forward end.  The end plug (18b) is shown as being in the toe portion and adjacent to the striking face.  The insert comprises a plurality of recesses and two weight elements (i.e., screws) that are removably securable within each of the plurality of recesses.  Regarding the limitation for the insert to comprise a forward end bore and a fastener that is screwed into the forward end bore to secure the insert within the golf club head, note Figures 3 and 8 showing a screw (20) that extends through a bore in the insert for securing it to the golf club head.  The screw defines a fastener that is screwed into a forward end bore to secure the insert within the golf club head.  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beat (1,538,312) in view of Galloway (8,430,765) and Butler (4,226,330).  Regarding claims 3 and 13, Beat lacks the teaching for the insert to comprise a resilient coating as recited.  Galloway reveals that it is known in the art of golf club heads to provide the sole of the club with a lower friction coating such as TEFLON based coating.  Note column 2, lines 29-31.  It would have been obvious to one of ordinary skill in the art to provide the insert of Beat with a TEFLON coating thereon in order to reduce frictional contact between the ground and the golf club head.  It is noted that the reference to Butler is relied upon merely as an evidentiary teaching that TEFLON coatings are known to be resilient coatings.  Note column 2, lines 62 and 63.  
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Beat (1,538,312) in view of Galloway (8,430,765), Butler (4,226,330) and Yializis (6,083,628).  Regarding claims 4 and 14, the combination of Beat in view of Galloway and Butler teaches a resilient TEFLON coating for the golf club head of Beat.  It is noted that the reference to Yializis is relied upon merely as an evidentiary teaching that TEFLON coatings are known to be a soft coating.  Note column 26, lines 27 and 28.  As stated in the rejection of claim 3, it would have been obvious to one of ordinary skill in the art to provide the insert of Beat with a TEFLON coating thereon in order to reduce frictional contact between the ground and the golf club head.  The TEFLON coating defines a material that is a resilient, soft polymer.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 9-11 of U.S. Patent No. 11,020,635 in view of Knutson (9,750,992).  Regarding claim 1, ‘635 discloses a golf club head comprising a mounting port and an insert configured to be removably insertable within the mounting port.  Note claim 1.  ‘635 also teaches that the insert comprises a plurality of recesses with a weight that is sized to be interchangeably securable within each of the recesses.  Note also claim 11 of ‘635 stating that the weight comprises a threaded shaft and the recesses comprise cooperating threading.  However, ‘635 lacks the teaching for the golf club head to comprise the crown, sole, heel, toe, striking face and rear as recited and also for the mounting port to be in a rear opening.  Knutson teaches that it is known in the art of golf club heads to provide a crown, sole, heel, toe, striking face and rear.  Further, Knutson provides his insert mountable via a rear opening in the golf club head.  Note Figures 29, 32, and 39.  It would have been obvious to one of ordinary skill in the art to provide the golf club head of ‘635 with a  crown, sole, heel, toe, striking face and rear in order to provide a conventionally known construction for the golf club head.  Further, it would have been obvious to one of ordinary skill in the art to provide the mounting port of ‘635 in the rear in order to provide a conventionally known access for insertion of the insert.    
Regarding claim 2, note claim 7 of ‘635.  
Regarding claims 3 and 4, note claims 9 and 10 of ‘635.  
Regarding claim 5, note claim 5 of ‘635.  The prismatic shape would obviously define a plurality of side walls.  
Regarding claim 6, note claim 1 of ‘635 defining the insert with a wall and a plurality of recesses formed therein 
Regarding claim 7, note claim 1 of ‘635.  
Regarding claim 10, note claim 1 of ‘635.  
Regarding claim 11, note the rejection of claim 1 as the combination of ‘635 in view of Knutson teaches the claim limitations.  Regarding the limitation for the port axis, the insert of ‘635 in view of Knutson obviously teaches a port axis that extends internally from a rear opening to a forward end in the toe portion.  Note Figures 29, 32 and 39 of Knutson showing the insert extending to the toe portion and adjacent to the striking face.  Note claims 1 and 6 of ‘235 teachings a plurality of recesses and two weight elements that are removably securable within each of the plurality of recesses.  Regarding the limitation for the insert to comprise a forward end bore and a fastener that is screwed into the forward end bore, note Figured 27, 35 and 42 of Knutson showing a forward end bore in the insert (208, 221) and a fastener cap (219) having threads.  The fastener in Figure 42 is shown as being screwed into the forward end bore and securing the insert within the golf club head.  It would have been obvious to one of ordinary skill in the art to provide the insert of ‘635 with a bore and a threaded fastener for securing the insert within the golf club head as taught by Figure 42 of Knutson in order to secure the insert within the golf club head.     
Regarding claim 12, Knutson reveals that it is known in the art of weighted golf club heads to provide an insert that is angularly offset from the striking face.  Note Figures 26, 28 and 30.  The insert is shown as extending from the rear of the club towards the toe and adjacent to the striking face.  It would have been obvious to one of ordinary skill in the art to form the insert of ‘635 such that it extends from the rear towards the toe of the club head in order to provide a particular weighting arrangement for the club head.  
Regarding claims 13 and 14, note claims 9 and 10 of ‘635.  
Regarding claim 15, note claim 5 of ‘635.  The prismatic shape would obviously define a plurality of side walls.  
Regarding claim 16, note claim 1 of ‘635 defining the insert with a wall and a plurality of recesses formed therein 
Regarding claim 17, note claim 1 of ‘635.  
Regarding claim 20, note claim 1 of ‘635.  
Claims 8, 9, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 9-11 of U.S. Patent No. 11,020,635 in view of Knutson (9,750,992) and Beno (US 2014/0228142).  Regarding claims 8, 9, 18 and 19, ‘635 teaches a sensor inserted within the golf club head but lacks the teaching for the sensor to comprise an accelerometer or a gyroscope.  Beno reveals that it is known in the art of golf club heads to provide a sensor in the golf club head such as an accelerometer or a gyroscope.  Note paragraph [0066].  It would have been obvious to one of ordinary skill in the art to provide the sensor as taught by ‘635 in the form of an accelerometer a gyroscope in order to capture various information related to the club and club performance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711